Mohyi v Karen G. Brand P.C. (2018 NY Slip Op 02747)





Mohyi v Karen G. Brand P.C.


2018 NY Slip Op 02747


Decided on April 24, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 24, 2018

Sweeny, J.P., Richter, Webber, Gesmer, Moulton, JJ.


6348 157823/15

[*1]Diana T. Mohyi, Plaintiff-Appellant,
vKaren G. Brand P.C., et al., Defendants-Respondents.


Diana T. Mohyi, appellant pro se.
Law Office of Mark E. Goidell, Garden City (Mark E. Goidell of counsel), for respondents.

Order, Supreme Court, New York County (Debra A. James, J.), entered November 6, 2017, which, upon reargument, granted defendants' motion to dismiss the complaint in its entirety, unanimously affirmed, without costs.
The record demonstrates that the motion court providently exercised its discretion in granting reargument (see generally William P. Pahl Equip. Corp. v Kassis, 182 AD2d 22, 27 [1st Dept 1992], lv denied in part, dismissed in part 80 NY2d 1005 [1992]; CPLR 2221[d]). Dismissal of the malicious prosecution cause of action was proper because the evidence, including the transcript of the Criminal Court proceedings in which the criminal charges underlying plaintiff's claim were dismissed, conclusively
establishes that those charges were not finally terminated in plaintiff's favor (see MacFawn v Kresler, 88 NY2d 859, 860 [1996]; Slatkin v Lancer Litho Packaging Corp., 33 AD3d 421, 422 [1st Dept 2006]).
We have considered plaintiff's remaining contentions, and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 24, 2018
CLERK